Citation Nr: 0907493	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-01 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the Veteran's cervical spine spondylosis for the period prior 
to April 7, 2008.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's cervical spine spondylosis for the 
period on and after April 7, 2008.  

3.  Entitlement to a compensable disability evaluation for 
the Veteran's thoracolumbar spine spondylosis for the period 
prior to April 7, 2008.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's thoracolumbar spine spondylosis for 
the period on and after April 7, 2008.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right (major) shoulder 
osteoarthritis.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left (minor) shoulder 
osteoarthritis.  

7.  Entitlement to a compensable disability evaluation for 
the Veteran's right hip osteoarthritis for the period prior 
to December 11, 2006.  

8.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's right hip osteoarthritis for the 
period on and after December 11, 2006.  

9.  Entitlement to a compensable disability evaluation for 
the Veteran's left hip osteoarthritis for the period prior to 
April 7, 2008.  

10.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left hip osteoarthritis for the 
period on and after April 7, 2008.  

11.  Entitlement to a compensable disability evaluation for 
the Veteran's right knee osteoarthritis for the period prior 
to December 11, 2006.  

12.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's right knee osteoarthritis for the 
period on and after December 11, 2006.  

13.  Entitlement to a compensable disability evaluation for 
the Veteran's left knee osteoarthritis for the period prior 
to December 11, 2006.  

14.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's left knee osteoarthritis for the 
period on and after December 11, 2006.  

15.  Entitlement to an initial compensable disability 
evaluation for the Veteran's right first metatarsophalangeal 
joint degenerative arthritic changes.  

16.  Entitlement to an initial compensable disability 
evaluation for the Veteran's left first metatarsophalangeal 
joint degenerative arthritic changes.  

17.  Entitlement to a compensable disability evaluation for 
the Veteran's bilateral pes planus for the period prior to 
December 11, 2006.  

18.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's bilateral pes planus for the period 
on and after December 11, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1983 to May 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, established service connection for 
osteoarthritis of the shoulders, the hips, and the knees, 
cervical spine, thoracic spine, and lumbar spine spondylosis, 
and degenerative arthritic changes of the first 
metatarsophalangeal joints; assigned a 10 percent evaluation 
for those disabilities; established service connection for a 
hiatal hernia with gastroesophageal reflux disease (GERD); 
assigned a 10 percent evaluation for that disability; 
established service connection for bilateral pes planus; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for erectile dysfunction and a 
right wrist disability.  In September 2004, the accredited 
representative informed the Department of Veterans Affairs 
(VA) that the Veteran had moved to Ohio.  The Veteran's 
claims file was subsequently transferred to the Cleveland, 
Ohio, Regional Office (RO).  In October 2007, the Board 
granted service connection for erectile dysfunction; denied 
an initial evaluation in excess of 10 percent for the 
Veteran's hiatal hernia with GERD; and remanded the issues of 
the Veteran's entitlement to service connection for a right 
wrist disorder and the initial evaluations for his 
osteoarthritis of the shoulders, the hips, and the knees, 
cervical spine, thoracic spine, and lumbar spine spondylosis, 
and degenerative arthritic changes of the first 
metatarsophalangeal joints, and bilateral pes planus to the 
RO for additional action.  

In June 2008, the Huntington, West Virginia, Regional Office 
recharacterized the Veteran's multiple joint disability as 
cervical spine spondylosis evaluated as 10 percent disabling, 
thoracolumbar spine spondylosis evaluated as 10 percent 
disabling, right (major) shoulder osteoarthritis evaluated as 
10 percent disabling, left (minor) shoulder osteoarthritis 
evaluated as 10 percent disabling, right hip osteoarthritis 
evaluated as 10 percent disabling, left hip osteoarthritis 
evaluated as 10 percent disabling, right knee osteoarthritis 
evaluated as 10 percent disabling, left knee osteoarthritis 
evaluated as 10 percent disabling, right first 
metatarsophalangeal joint degenerative arthritic changes 
evaluated as noncompensable, and left first 
metatarsophalangeal joint degenerative arthritic changes 
evaluated as noncompensable; effectuated the awards for his 
shoulders and first metatarsophalangeal joints as of August 
20, 2004; effectuated the awards for his right hip, right 
knee, and left knee as of December 11, 2006; effectuated the 
awards for his cervical spine spondylosis, thoracolumbar 
spondylosis, and left hip osteoarthritis as of April 7, 2008; 
increased the evaluation for his bilateral pes planus from 
noncompensable to 10 percent; and effectuated the award as of 
December 11, 2006.  In October 2008, the Huntington, West 
Virginia, Regional Office granted service connection for 
post-operative right wrist ganglion cyst residuals.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
cervical spine, thoracolumbar spine, right shoulder, left 
shoulder, right hip, left hip, right knee, left knee, right 
first metatarsophalangeal joint, left first 
metatarsophalangeal joint, and bilateral pes planus 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a compensable 
disability evaluation for the Veteran's cervical spine 
spondylosis for the period prior to April 7, 2008; a 
disability evaluation in excess of 10 percent for his 
cervical spine spondylosis for the period on and after April 
7, 2008;a compensable disability evaluation for his 
thoracolumbar spine spondylosis for the period prior to April 
7, 2008; a disability evaluation in excess of 10 percent for 
his thoracolumbar spine spondylosis for the period on and 
after April 7, 2008; an initial disability evaluation in 
excess of 10 percent for his right (major) shoulder 
osteoarthritis; an initial disability evaluation in excess of 
10 percent for his left (minor) shoulder osteoarthritis; a 
compensable disability evaluation for his right hip 
osteoarthritis for the period prior to December 11, 2006; a 
disability evaluation in excess of 10 percent for his right 
hip osteoarthritis for the period on and after December 11, 
2006; a compensable disability evaluation for his left hip 
osteoarthritis for the period prior to April 7, 2008; a 
disability evaluation in excess of 10 percent for his left 
hip osteoarthritis for the period on and after April 7, 2008; 
a compensable disability evaluation for his right knee 
osteoarthritis for the period prior to December 11, 2006; a 
disability evaluation in excess of 10 percent for his right 
knee osteoarthritis for the period on and after December 11, 
2006; a compensable disability evaluation for his left knee 
osteoarthritis for the period prior to December 11, 2006; a 
disability evaluation in excess of 10 percent for his left 
knee osteoarthritis for the period on and after December 11, 
2006; an initial compensable disability evaluation for his 
right first metatarsophalangeal joint degenerative arthritic 
changes; an initial compensable disability evaluation for his 
left first metatarsophalangeal joint degenerative arthritic 
changes; a compensable disability evaluation for his 
bilateral pes planus for the period prior to December 11, 
2006; and a disability evaluation in excess of 10 percent for 
his bilateral pes planus for the period on and after December 
11, 2006.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issue of the initial evaluation of the Veteran's left 
(minor) shoulder osteoarthritis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the Veteran if further action is required on his 
part.  
FINDINGS OF FACT
`
1.  Prior to April 7, 2008, the Veteran's cervical spine 
spondylosis/osteoarthritis was objectively shown to be 
manifested by no more than a cervical spine range of motion 
of flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees, bilaterally, and right rotation to 70 
degrees, and left rotation to 60 degrees with pain; 
tenderness; muscle spasms; normal upper extremity sensation 
and muscle strength; and spondylosis/osteoarthritis on X-ray 
study.  

2.  On and after April 7, 2008, the Veteran's cervical spine 
spondylosis/osteoarthritis has been objectively shown to be 
manifested by no more than a cervical spine range of motion 
of flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees, bilaterally, right rotation to 80 
degrees, and left rotation to 60 degrees with pain at 
extremes of motion; tenderness; muscle spasms; normal upper 
extremity sensation and muscle strength; and 
spondylosis/osteoarthritis on X-ray study.  

3.  Prior to April 7, 2008, the Veteran's thoracolumbar spine 
spondylosis/osteoarthritis was objectively shown to be 
manifested by no more than a thoracolumbar spine range of 
motion of flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
30 degrees, bilaterally, with pain; muscle spasm; tenderness; 
normal lower extremity sensation and muscle strength; and 
spondylosis/osteoarthritis on X-ray study.  

4.  On and after April 7, 2008, the Veteran's thoracolumbar 
spine spondylosis/osteoarthritis has been objectively shown 
to be manifested by no more than a thoracolumbar spine range 
of motion of a range of motion of flexion to 85 degrees, 
extension to "20 to 30" degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally, with pain at extremes of motion; tenderness; and 
normal lower extremity sensation and muscle strength.  

5.  The Veteran's post-operative right shoulder disability 
has been objectively shown to be manifested by no more than a 
right shoulder range of motion of flexion to 160 degrees, 
abduction to 160 degrees, internal rotation to 70 degrees, 
and external rotation to 70 degrees with pain at the extremes 
of motion and mild to moderate acromioclavicular joint 
degenerative changes.  

6.  Prior to April 7, 2008, the Veteran's right hip 
osteoarthritis was objectively shown to be manifested by no 
more than X-ray findings of osteoarthritis with no actual or 
functional hip limitation of motion.  

7.  On and after April 7, 2008, the Veteran's right hip 
osteoarthritis has been objectively shown to be manifested by 
no more than a right hip range of motion of flexion to 110 
degrees, extension to 0 degrees, adduction to 25 degrees, 
abduction to 45 degrees, internal rotation to 40 degrees, and 
external rotation to 40 degrees and X-ray studies consistent 
with osteoarthritis.  

8.  Prior to December 11, 2006, the Veteran's post-operative 
left hip disability was objectively shown to be manifested by 
no more than two left femoral fixation screws; X-ray studies 
consistent with osteoarthritis; and no actual or functional 
hip limitation of motion.  

9.  On and after December 11, 2006, the Veteran's 
post-operative left hip disability has been objectively shown 
to be manifested by no more than a left hip range of motion 
of flexion to 110 degrees, extension to 0 degrees, adduction 
to 25 degrees, abduction to 45 degrees, internal rotation to 
40 degrees, and external rotation to 40 degrees; two left 
femoral fixation screws; and osteoarthritis on X-ray study.  

10.  Prior to December 11, 2006, the Veteran's right knee 
osteoarthritis was objectively shown to be manifested by no 
more than osteoarthritis on X-ray study and no actual or 
functional knee limitation of motion.  

11.  On and after December 11, 2006, the Veteran's right knee 
osteoarthritis has been objectively shown to be manifested by 
no more than a right knee range of motion of 0 to 135 
degrees; osteoarthritis on X-ray study; and no joint 
instability.  

12.  Prior to December 11, 2006, the Veteran's left knee 
osteoarthritis was objectively shown to be manifested by no 
more than osteoarthritis on X-ray study and no actual or 
functional knee limitation of motion.  

13.  On and after December 11, 2006, the Veteran's left knee 
osteoarthritis has been objectively shown to be manifested by 
no more than a left knee range of motion of 0 to 135 degrees; 
osteoarthritis on X-ray study; and no joint instability.  

14.  The Veteran's right metatarsophalangeal joint 
degenerative arthritic changes have been objectively shown to 
be manifested by no more than "some pain and tenderness" 
over the great toe; arthritic changes on X-ray studies; and 
no evidence of abnormal weight-bearing.  

15.  The Veteran's left metatarsophalangeal joint 
degenerative arthritic changes have been objectively shown to 
be manifested by no more than "some pain and tenderness" 
over the great toe; arthritic changes on X-ray studies; and 
no evidence of abnormal weight-bearing.  

16.  Prior to December 11, 2006, the Veteran's bilateral pes 
planus was objectively shown to be manifested by no more than 
subjective complaints of foot pain and mild bilateral 
planovalgus deformity of the feet.  

17.  On and after December 11, 2006, the Veteran's bilateral 
pes planus has been objectively shown to be manifested by no 
more than pes planus with tenderness over the plantar 
surfaces of the feet; pain on manipulation of the feet; and 
no other evidence of abnormal weight-bearing.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the 
Veteran's cervical spine spondylosis for the period prior to 
April 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242 (2008).  
2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's cervical spine spondylosis for the period 
on and after April 7, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2008).  

3.  The criteria for a 10 percent evaluation for the 
Veteran's thoracolumbar spine spondylosis for the period 
prior to April 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2008).  

4.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's thoracolumbar spine spondylosis for the 
period on and after April 7, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5242 (2008).  

5.  The criteria for an initial evaluation in excess of 10 
percent for the Veteran's right (major) shoulder 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2008).  

6.  The criteria for a compensable evaluation for the 
Veteran's right hip osteoarthritis for the period prior to 
April 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5251, 5252, 5253 (2008).  

7.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's right hip osteoarthritis for the period on 
and after April 7, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2008).  

8.  The criteria for a compensable evaluation for the 
Veteran's left hip osteoarthritis for the period prior to 
December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2008).  

9.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's left hip osteoarthritis for the period on 
and after December 11, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2008).  

10.  The criteria for a compensable evaluation for the 
Veteran's right knee osteoarthritis for the period prior to 
December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2008).  

11.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's right knee osteoarthritis for the period on 
and after December 11, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2008).  

12.  The criteria for a compensable evaluation for the 
Veteran's left knee osteoarthritis for the period prior to 
December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2008).  

13.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's left knee osteoarthritis for the period on 
and after December 11, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2008).  

14.  The criteria for an initial compensable evaluation for 
the Veteran's right first metatarsophalangeal joint 
degenerative arthritic changes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5283, 5284 (2008).  

15.  The criteria for an initial compensable evaluation for 
the Veteran's left first metatarsophalangeal joint 
degenerative arthritic changes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5283, 5284 (2008).  

16.  The criteria for a compensable evaluation for the 
Veteran's bilateral pes planus for the period prior to 
December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2008).  

17.  The criteria for a compensable evaluation for the 
Veteran's bilateral pes planus for the period on and after 
December 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the evaluations for the Veteran's cervical spine, 
thoracolumbar spine, right shoulder, right hip, left hip, 
right knee, left knee, right first metatarsophalangeal joint, 
left first metatarsophalangeal joint, and pes planus 
disabilities, the Board observes that the VA issued VCAA 
notices to the Veteran in January 2004, March 2006, and 
November 2007 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The January 2004 VCAA notice was 
issued prior to the August 2004 rating decision from which 
the instant appeal arises.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which addresses the 
VA's duty to provide specific notice in adjudicating claims 
for increased evaluations.  The instant appeal involves the 
initial evaluations of the Veteran's cervical spine, 
thoracolumbar, right shoulder, right hip, left hip, right 
knee, left knee, right first metatarsophalangeal joint, left 
first metatarsophalangeal joint, and pes planus disabilities.  
As the VA's notice obligation was satisfied when the RO 
granted the Veteran's claims for service connection, the 
Court's holding in Vazquez-Flores does not govern the instant 
appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran's appeal 
was remanded by the Board for additional development of the 
record.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588) 


II.  Spinal Disabilities

A.  Historical Review

The report of a January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
conveys that the Veteran exhibited moderate C5-6 cervical 
spine spondylosis, diffuse thoracic spine spondylosis, and 
diffuse lumbar spine spondylosis on X-ray studies.  The 
Veteran was diagnosed with spondylosis of the cervical, 
thoracic, and lumbar spinal segments.  In August 2004, the VA 
established service connection for osteoarthritis of the 
shoulders, the hips, and the knees, spondylosis of the 
cervical spine, the thoracic spine, and the lumbar spine, and 
degenerative arthritic changes of the first 
metatarsophalangeal joints; and assigned a 10 percent 
evaluation for those disabilities.  

In June 2008, the RO recharacterized the Veteran's spine 
disabilities as cervical spine spondylosis and thoracolumbar 
spondylosis; assigned 10 percent evaluations for those 
disabilities; and effectuated the awards as of April 7, 2008.  

B.  Evaluations

Degenerative arthritis (spondylosis of the spine) established 
by X-ray findings will be evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of the involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

Degenerative arthritis of the spine (spondylosis) is to be 
evaluated under the provisions of Diagnostic Code 5003 and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula for Diseases and Injuries 
of the Spine directs that a 10 percent evaluation is 
warranted where there is either forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires either forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation requires 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2008).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

1.  Cervical Spine

a.  Period Prior to April 7, 2008

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of cervical spine pain.  On 
examination of the cervical spine, the Veteran exhibited a 
range of motion of flexion to 65 degrees, extension to 50 
degrees, lateral flexion to 40 degrees, bilaterally, and 
rotation to 80 degrees, bilaterally; normal upper extremity 
sensation and muscle strength.  The physician commented that 
the Veteran's cervical spine range of motion was "within 
normal limits without restriction or pain."  Contemporaneous 
X-ray studies of the cervical spine revealed findings 
consistent with moderate C5-6 spondylosis.  The Veteran was 
diagnosed with cervical spondylosis by X-ray.  

At a December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of persistent neck pain, 
aching, soreness, and tenderness.  His symptoms were 
exacerbated by repetitive motion.  On examination of the 
cervical spine, the Veteran exhibited a range of motion of 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees, bilaterally, and right rotation to 70 
degrees, and left rotation to 60 degrees; painful motion; 
tenderness; muscle spasms; normal upper extremity sensation 
and muscle strength; and no increased scoliosis or kyphosis.  
The Veteran was diagnosed with cervical spine osteoarthritis.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  Prior 
to April 7, 2008, the Veteran's cervical spine 
spondylosis/osteoarthritis was objectively shown to be 
manifested by no more than a cervical spine range of motion 
of flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees, bilaterally, and right rotation to 70 
degrees, and left rotation to 60 degrees with pain; 
tenderness; muscle spasms; normal upper extremity sensation 
and muscle strength; and X-ray studies consistent with 
spondylosis/osteoarthritis.  The combined cervical spine 
range of motion was 310 degrees.  Such findings merit 
assignment of a compensable evaluation under the provisions 
of Diagnostic Codes 5003, 5242.  In the absence of objective 
evidence of either limitation of cervical spine forward 
flexion to 30 degrees or less; a combined cervical spine 
range of motion not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, the Board finds that a 10 percent 
evaluation and no higher is warranted for the Veteran's 
cervical spine spondylosis/osteoarthritis for the period 
prior to April 7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after April 7, 2008

At an April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of chronic cervical spine 
pain, stiffness, and soreness.  His symptoms were exacerbated 
by repetitive motion.  On examination of the cervical spine, 
the Veteran exhibited a range of motion of flexion to 45 
degrees, extension to 45 degrees, lateral flexion to 45 
degrees, bilaterally, right rotation to 80 degrees, and left 
rotation to 60 degrees with pain at extremes of motion; 
tenderness; muscle spasms; normal sensation; and normal 
muscle strength.  Contemporaneous X-ray studies of the 
cervical spine revealed findings consistent with arthritis.  
The Veteran was diagnosed with cervical spine osteoarthritis.  

On and after April 7, 2008, the Veteran's cervical spine 
spondylosis/osteoarthritis has been objective shown to be 
manifested by no more than a cervical spine range of motion 
of flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees, bilaterally, and right rotation to 80 
degrees, and left rotation to 60 degrees with pain at 
extremes of motion; tenderness; muscle spasms; normal 
sensation; normal muscle strength; and X-ray studies 
consistent with spondylosis/osteoarthritis.  The combined 
cervical spine range of motion was 320 degrees.  In the 
absence of objective evidence of either limitation of 
cervical spine forward flexion to 30 degrees or less; a 
combined cervical spine range of motion not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for the Veteran's cervical spine 
spondylosis/osteoarthritis for the period on and after April 
7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Thoracolumbar Spine

a.  Period Prior to April 7, 2008

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of thoracic spine and low back pain.  
On examination of the thoracolumbar spine, the Veteran 
exhibited a range of motion of flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, 
bilaterally, and rotation to 80 degrees, bilaterally; normal 
sensation; and normal muscle strength.  The physician 
commented that the Veteran's lumbar spine range of motion was 
"within normal limits without restriction or pain."  
Contemporaneous X-ray studies of the thoracolumbar spine 
revealed findings consistent with mild to moderate thoracic 
spine spondylosis and minimal diffuse lumbar spine 
spondylosis.  The Veteran was diagnosed with thoracic spine 
and lumbar spine spondylosis by X-ray.  

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of persistent back pain, 
aching, soreness, and tenderness.  His symptoms were 
exacerbated by repetitive motion.  On examination of the 
back, the Veteran exhibited a range of motion of flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees with pain 
"at the extremes;" tenderness; muscle spasms; normal 
sensation; normal muscle strength; and no increased scoliosis 
or kyphosis.  The Veteran was diagnosed with thoracic spine 
and lumbar spine osteoarthritis.  

Prior to April 7, 2008, the Veteran's thoracolumbar spine 
spondylosis/osteoarthritis was objectively shown to be 
manifested by no more than a thoracolumbar spine range of 
motion of flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
30 degrees with pain; tenderness; muscle spasms; normal 
sensation; normal muscle strength; and X-ray findings of 
spondylosis/osteoarthritis.  The Veteran was diagnosed with 
thoracic spine and lumbar spine osteoarthritis.  The combined 
thoracolumbar spine range of motion was 240 degrees.  The 
Veteran's localized tenderness and muscle spasm did not 
resulting in either an abnormal gait or an abnormal spinal 
contour.  Such findings merit assignment of a compensable 
evaluation under the provisions of Diagnostic Codes 5003, 
5242.  In the absence of objective evidence of either 
thoracolumbar forward flexion limited to 60 degrees or less; 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, the Board finds that a 10 percent evaluation and no 
higher is warranted for the Veteran's thoracolumbar spine 
spondylosis/osteoarthritis for the period prior to April 7, 
2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after April 7, 2008

At the April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of chronic low back soreness 
and stiffness.  His symptoms were exacerbated by repetitive 
motion.  On examination of the lower back, the Veteran 
exhibited a range of motion of flexion to 85 degrees, 
extension to "20 to 30" degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally, with pain at extremes of motion; tenderness; 
normal lower extremity sensation and muscle strength.  
Contemporaneous X-ray studies of the thoracolumbar spine 
revealed findings consistent with arthritis.  The Veteran was 
diagnosed with thoracolumbar spine osteoarthritis.  

On and after April 7, 2008, the Veteran's thoracolumbar spine 
spondylosis/osteoarthritis has been objectively shown to be 
manifested by no more than a thoracolumbar spine range of 
motion of flexion to 85 degrees, extension to "20 to 30" 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally, with pain at extremes of 
motion; tenderness; normal lower extremity sensation and 
muscle strength; and X-ray studies consistent with 
spondylosis/osteoarthritis.  The combined thoracolumbar spine 
range of motion is 235 degrees.  In the absence of objective 
evidence of either thoracolumbar forward flexion limited to 
60 degrees or less; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the Board concludes that an 
evaluation in excess of 10 percent is not warranted for the 
Veteran's thoracolumbar spine spondylosis/osteoarthritis for 
the period on and after April 7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  


III.  Right Shoulder Disability

A.  Historical Review

The Veteran's service treatment records indicate that he was 
right-handed.  The report of the January 2004 pre-separation 
examination for compensation purposes conducted for the VA by 
M. R., M.D., notes that the Veteran underwent a right 
shoulder arthroscopic surgery to reattach the labrum.  The 
Veteran was diagnosed with right shoulder arthroscopic repair 
residuals with well-healed scars and osteoarthritis by X-ray.  
In August 2004, the VA established service connection for 
osteoarthritis of the shoulders, the hips, and the knees, 
spondylosis of the cervical spine, the thoracic spine, and 
the lumbar spine, and degenerative arthritic changes of the 
first metatarsophalangeal joints; and assigned a 10 percent 
evaluation for those disabilities.  In June 2008, the RO 
recharacterized the Veteran's right shoulder disability as 
right (major) shoulder osteoarthritis; assigned a 10 percent 
evaluation for that disability; and effectuated the award as 
of June 1, 2004.  

B.  Evaluation

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

A 20 percent disability evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to the shoulder level.  A 30 percent disability evaluation 
requires that motion be limited to a point midway between the 
side and shoulder level.  A 40 percent evaluation required 
that motion be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2008).  

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of right shoulder pain.  He presented 
a history of a right shoulder arthroscopic procedure to 
reattach his right labrum.  On examination of the right 
shoulder, the Veteran exhibited a range of motion of flexion 
to 180 degrees, abduction to 180 degrees, internal rotation 
to 90 degrees, and external rotation to 90 degrees; 5/5 
muscle strength; and no sensory impairment.  Contemporaneous 
X-ray studies of the right shoulder revealed mild to moderate 
acromioclavicular joint degenerative changes.  The Veteran 
was diagnosed with right shoulder arthroscopic repair 
residuals with well-healed scars and osteoarthritis by X-ray.  

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of right shoulder pain, 
aching, and soreness.  He reported that repetitive and 
overhead motion exacerbated his complaints.  On examination 
of the right shoulder, the Veteran exhibited a range of 
motion of flexion to 160 degrees, abduction to 160 degrees, 
internal rotation to 70 degrees, and external rotation to 70 
degrees with pain at the extremes of motion.  The Veteran was 
diagnosed with post-operative right shoulder labrale tear 
residuals with arthritis.  

A February 2007 private treatment record indicates that the 
Veteran complained of bilateral shoulder pain.  
Contemporaneous X-ray study of the right shoulder revealed 
"unremarkable" acromioclavicular and glenohumeral joints.  
At the April 2008 VA examination for compensation purposes, 
the Veteran complained of right shoulder pain.  He clarified 
that his right shoulder pain impaired his ability to perform 
throwing and repetitive actions.  On examination of the right 
shoulder, the Veteran exhibited a range of motion of flexion 
to 180 degrees, abduction to 180 degrees, internal rotation 
to 75 degrees, and external rotation to 75 degrees with pain 
at the extremes of motion and crepitation.  The Veteran was 
diagnosed with post-operative right shoulder injury 
residuals.  

The Veteran's post-operative right shoulder trauma residuals 
have been objectively shown to be manifested by no more than 
a right shoulder range of motion of flexion to 160 degrees, 
abduction to 160 degrees, internal rotation to 70 degrees, 
external rotation to 70 degrees with pain at the extremes of 
motion and mild to moderate acromioclavicular joint 
degenerative changes.  He is able to raise his right arm 
above shoulder level.  As such limitation of motion is 
noncompensable under the provisions of Diagnostic Code 5201, 
it merits a 10 percent evaluation under the provisions of 
Diagnostic Code 5003.  Therefore, the Board finds that the 
initial 10 percent evaluation assigned for the Veteran's 
right shoulder osteoarthritis adequately reflects his current 
right shoulder disability picture.  

The Veteran's clinical findings fall directly within the 
criteria for an initial 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 
(2008).  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
the Board concludes that an evaluation in excess of 10 
percent is not warranted for the Veteran's right shoulder 
osteoarthritis at any time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


IV.  Hip Disabilities

A.  Historical Review

The report of the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
notes that the Veteran presented a history of right and left 
hip pain and subsequently undergoing a 2001 left hip labrum 
repair.  The Veteran was diagnosed with right hip 
osteoarthritis and post-operative left hip surgical repair 
residuals with well-healed scars and osteoarthritis by X-ray.  
In August 2004, the VA established service connection for 
osteoarthritis of the shoulders, the hips, and the knees, 
spondylosis of the cervical spine, the thoracic spine, and 
the lumbar spine, and degenerative arthritic changes of the 
first metatarsophalangeal joints; and assigned a 10 percent 
evaluation for those disabilities.  In June 2008, the RO 
recharacterized the Veteran's right hip disability as right 
hip osteoarthritis; assigned a 10 percent evaluation for that 
disability; effectuated the award as of December 11, 2006; 
recharacterized the Veteran's left hip disability as left hip 
osteoarthritis; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of April 7, 2008.  

B.  Evaluations

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2008).  Limitation of flexion of the thigh to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 20 
degrees.  A 40 percent evaluation requires that flexion be 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2008).  A 10 percent evaluation is warranted where 
limitation of rotation of the thigh is such that it not 
possible to toe out more than 15 degrees.  A 10 percent 
evaluation is also warranted where limitation of adduction of 
the thigh is such that one cannot cross the legs.  A 20 
percent evaluation is warranted where abduction is not 
possible beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2008).  

The average normal range of motion of the hip is flexion to 
125 degrees; extension to 0 degrees; and abduction from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

1.  Right Hip

a.  Period Prior to April 7, 2008

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of right hip pain.  On examination of 
the right hip, the Veteran exhibited a range of motion of 
flexion of 0 to 125 degrees, extension of 0 to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees, and internal rotation to 40 degrees 
without pain and tenderness.  Contemporaneous X-ray studies 
of the right hip revealed mild hip osteoarthropathy.  The 
Veteran was diagnosed with right hip osteoarthritis by X-ray.  

Prior to April 7, 2008, the Veteran's right hip 
osteoarthritis was objectively shown to be manifested solely 
by X-ray findings with no actual hip limitation of motion or 
functional limitation of motion due to pain.  Such findings 
do not warrant assignment of a compensable evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran has reported that he has been able to maintain 
full time employment and has not required hospitalizations.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after April 7, 2008

At the April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of right hip pain.  On 
examination of the right hip, the Veteran exhibited a range 
of motion of flexion to 110 degrees, extension to 0 degrees, 
adduction to 25 degrees, abduction to 45 degrees, internal 
rotation to 40 degrees, and external rotation to 40 degrees.  
The Veteran was diagnosed with right hip arthritis.  

On and after April 7, 2008, the Veteran's right hip 
osteoarthritis has been objectively shown to be manifested by 
no more than a range of motion of flexion to 110 degrees, 
extension to 0 degrees, adduction to 25 degrees, abduction to 
45 degrees, internal rotation to 40 degrees, and external 
rotation to 40 degrees.  In the absence of objective evidence 
of either actual or functional limitation of extension of the 
thigh to 5 degrees; limitation of flexion of the thigh to 45 
degrees; limitation of rotation of the thigh where it not 
possible to toe out more than 15 degrees; limitation of 
adduction of the thigh is such that one cannot cross the 
legs; or where abduction is not possible beyond 10 degrees, 
the Board concludes that an evaluation in excess of 10 
percent is not warranted for the Veteran's right thigh 
osteoarthritis for the period on and after April 7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5252 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Left Hip

a.  Period Prior to December 11, 2006

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of left hip pain.  On examination of 
the left hip, the Veteran exhibited a range of motion of 
flexion from 0 to 125 degrees, extension from 0 to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees without pain and tenderness.  Contemporaneous X-ray 
studies of the left hip revealed post-operative changes with 
two screws extending through the trochanteric region of the 
left femur and mild hip osteoarthropathy.  The Veteran was 
diagnosed with post-operative left hip surgical repair 
residuals with well-healed scars and osteoarthritis by X-ray.  

Prior to December 11, 2006, the Veteran's post-operative left 
hip disability was objectively shown to be manifested by the 
presence of two left femoral fixation screws; osteoarthritis 
on X-ray study; and no actual hip limitation of motion or 
functional limitation of motion due to pain.  Such findings 
do not warrant assignment of a compensable evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5252.  

The Veteran has reported that he has been able to maintain 
full time employment and has not required hospitalizations.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after December 11, 2006 

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran presented a history of a left labrale 
tear and subsequent surgical repair.  On examination of the 
left hip, the Veteran exhibited a range of motion of flexion 
to 120 degrees, extension to 0 degrees, adduction to 20 
degrees, abduction to 45 degrees, internal rotation to 40 
degrees, and external rotation to 60 degrees with pain at the 
extremes of motion.  The Veteran was diagnosed with 
post-operative left hip labrale tear residuals with 
arthritis.  

Private clinical documentation dated in February 2007 notes 
that the Veteran complained of left hip pain.  

At the April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of left hip pain.  On 
examination of the left hip, the Veteran exhibited a range of 
motion of flexion to 110 degrees, extension to 0 degrees, 
adduction to 25 degrees, abduction to 45 degrees, internal 
rotation to 40 degrees, and external rotation to 40 degrees.  
The Veteran was diagnosed with post-operative left hip 
labrale tear residuals.  

On and after April 7, 2008, the Veteran's post-operative left 
hip disability has been objectively shown to be manifested by 
no more than a range of motion of flexion to 110 degrees, 
extension to 0 degrees, adduction to 25 degrees, abduction to 
45 degrees, internal rotation to 40 degrees, and external 
rotation to 40 degrees; the presence of two left femoral 
fixation screws; and osteoarthritis on X-ray study.  In the 
absence of objective evidence of either actual or functional 
limitation of extension of the thigh to 5 degrees; limitation 
of flexion of the thigh to 45 degrees; limitation of rotation 
of the thigh where it not possible to toe out more than 15 
degrees; limitation of adduction of the thigh is such that 
one cannot cross the legs; or where abduction is not possible 
beyond 10 degrees, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for the Veteran's left 
hip osteoarthritis for the period on and after April 7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5252 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  


V.  Knee Disabilities

A.  Historical Review

The report of the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
notes that the Veteran complained of chronic right and left 
knee pain.  The Veteran was diagnosed with right knee and 
left knee osteoarthritis by X-ray.  In August 2004, the VA 
established service connection for osteoarthritis of the 
shoulders, the hips, and the knees, spondylosis of the 
cervical spine, the thoracic spine, and the lumbar spine, and 
degenerative arthritic changes of the first 
metatarsophalangeal joints; and assigned a 10 percent 
evaluation for those disabilities.  In June 2008, the RO 
recharacterized the Veteran's right knee and left knee 
disabilities as right knee osteoarthritis and left knee 
osteoarthritis; assigned 10 percent evaluations for those 
disabilities; and effectuated the awards as of December 11, 
2006.  
B.  Evaluations

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  The average 
normal range of motion of the knees is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (2007).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

1.  Right Knee

a.  Period Prior to December 11, 2006

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of right knee pain.  He reported that 
the pain did not interfere with his gait.  On examination of 
the right knee, the Veteran exhibited a range of motion of 0 
to 140 degrees without pain and no joint instability, 
recurrent subluxation, or locking.  Contemporaneous X-ray 
studies of the right knee revealed minimal osteoarthropathy.  
The Veteran was diagnosed with right knee osteoarthritis by 
X-ray.  

Prior to December 11, 2006, the Veteran's right knee 
osteoarthritis was objectively shown to be manifested by 
X-ray findings; and no actual knee limitation of motion or 
functional limitation of motion due to pain, recurrent 
subluxation, or joint instability.  Such findings do not 
warrant assignment of a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261.  

The Veteran has reported that he has been able to maintain 
full time employment and has not required hospitalizations.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after December 11, 2006

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of right knee pain, 
stiffness, weakness, swelling, locking, and giving way.  On 
examination of the right knee, the Veteran exhibited a range 
of motion of 0 to 140 degrees with pain at the extremes of 
motion and no joint instability.  The Veteran was diagnosed 
with right knee osteoarthritis.  

At the April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of chronic right knee pain 
which was exacerbated by repetitive motion.  On examination 
of the right knee, the Veteran exhibited a range of motion of 
0 to 135 degrees and no joint instability.  Contemporaneous 
X-ray studies of the right knee were noted to show arthritis.  
The Veteran was diagnosed with right knee strain.  

On and after December 11, 2006, the Veteran's right knee 
osteoarthritis has been objectively shown to be manifested by 
no more than a range of motion of 0 to 135 degrees; 
osteoarthritis on X-ray study; and no joint instability.  In 
the absence of objective evidence of either actual or 
functional limitation of flexion limited to 30 degrees; 
extension limited to 10 degrees; or joint instability, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the Veteran's right knee osteoarthritis for 
the period on and after April 7, 2008.  
The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

2.  Left Knee

a.  Period Prior to December 11, 2006

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of left knee pain.  He reported that 
the pain did not interfere with his gait.  On examination of 
the left knee, the Veteran exhibited a range of motion of 0 
to 140 degrees without pain and no joint instability, 
recurrent subluxation, or locking.  Contemporaneous X-ray 
studies of the left knee revealed minimal osteoarthropathy.  
The Veteran was diagnosed with left knee osteoarthritis by 
X-ray.  

Prior to December 11, 2006, the Veteran's left knee 
osteoarthritis was objectively shown to be manifested by 
X-ray findings; and no actual knee limitation of motion or 
functional limitation of motion due to pain, recurrent 
subluxation, or joint instability.  Such findings do not 
warrant assignment of a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261.  

The Veteran has reported that he has been able to maintain 
full time employment and has not required hospitalizations.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after December 11, 2006

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of left knee pain, 
stiffness, weakness, swelling, locking, and giving way.  On 
examination of the left knee, the Veteran exhibited a range 
of motion of 0 to 140 degrees with pain at the extremes of 
motion and no joint instability.  The Veteran was diagnosed 
with left knee osteoarthritis.  

A February 2007 private treatment record states that the 
Veteran complained of left knee pain and locking.  

At the April 7, 2008, VA examination for compensation 
purposes, the Veteran complained of chronic left knee pain 
which was exacerbated by repetitive motion.  On examination 
of the left knee, the Veteran exhibited a range of motion of 
0 to 135 degrees and no joint instability.  Contemporaneous 
X-ray studies of the left knee were noted to show arthritis.  
The Veteran was diagnosed with left knee strain.  

On and after December 11, 2006, the Veteran's left knee 
osteoarthritis has been objectively shown to be manifested by 
no more than a range of motion of 0 to 135 degrees; 
osteoarthritis by X-ray study; and no joint instability.  In 
the absence of objective evidence of either actual or 
functional limitation of flexion limited to 30 degrees; 
extension limited to 10 degrees; or joint instability, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for the Veteran's left knee osteoarthritis for 
the period on and after April 7, 2008.  

The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2008).  The 
Veteran has reported that he has been able to maintain full 
time employment and has not required hospitalizations.  Given 
that fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  


VI.  Foot Disabilities

A.  Historical Review

The report of the January 2004 pre-separation examination for 
compensation 


purposes conducted for the VA by M. R., M.D., notes that the 
Veteran was diagnosed with moderate right and left first 
metatarsophalangeal joint degenerative changes by X-ray and 
mild bilateral pes planovalgus deformity of the feet.  In 
August 2004, the VA established service connection for 
osteoarthritis of the shoulders, the hips, and the knees, 
spondylosis of the cervical spine, the thoracic spine, and 
the lumbar spine, and degenerative arthritic changes of the 
first metatarsophalangeal joints; and assigned a 10 percent 
evaluation for those disabilities.  In June 2008, the RO 
recharacterized the Veteran's metatarsophalangeal joint 
disability as right first metatarsal phalangeal joint 
degenerative arthritic changes and left first metatarsal 
phalangeal joint degenerative arthritic changes; assigned 
noncompensable evaluations for those disabilities; 
effectuated the awards as of August 20, 2004; increased the 
evaluation for the Veteran's bilateral pes planus from 
noncompensable to 10 percent disabling; and effectuated that 
award as of December 11, 2006.  

B.  Evaluations

1.  First Metatarsophalangeal Joints

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation.  A 20 
percent evaluation requires moderately severe malunion or 
nonunion.  A 30 percent evaluation requires severe malunion 
or nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation requires severe 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of bilateral foot pain which was 
exacerbated by exercise and weight-bearing.  He reported that 
the pain did not interfere with his gait.  On physical 
examination, the Veteran exhibited essentially asymptomatic 
feet.  The physician commented that movement was "not 
compromised" and there were no calluses to indicate unusual 
pressure points.  Contemporaneous X-ray studies of the feet 
revealed moderate right and left first metatarsophalangeal 
joint degenerative changes by X-ray.  The veteran was 
diagnosed with right and left first metatarsophalangeal joint 
degenerative changes by X-ray.  

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of bilateral foot pain, 
tenderness, and soreness.  He reported that he had used 
orthotics which "only helped to a degree."  The Veteran was 
noted to have a normal gait.  On examination of the feet, the 
Veteran exhibited "a little bit of pain and tenderness" in 
the great toes.  The Veteran was diagnosed with bilateral 
great toe arthritis.  

At the April 2008 VA examination for compensation purposes, 
the Veteran complained of bilateral great toe pain, aching, 
and tenderness.  On examination of the feet, the Veteran 
exhibited "some pain and tenderness" over both great toes 
and no evidence of abnormal weight-bearing.  Contemporaneous 
X-ray studies of the feet revealed no "significant" 
abnormalities.  The Veteran was diagnosed with "strain both 
great toes."  

The Veteran's right and left first metatarsophalangeal joint 
degenerative arthritic changes have been shown to be 
manifested by no more than "some pain and tenderness" over 
both great toes; arthritic changes on X-ray studies; and no 
evidence of abnormal weight-bearing.  In the absence of 
objective evidence of either limitation of motion, metatarsal 
malunion or nonunion; or moderate foot injuries, the Board 
concludes that initial compensable evaluations for the 
Veteran's right and left first metatarsophalangeal joint 
degenerative arthritic changes are not warranted.  

The Veteran's clinical findings fall directly within the 
criteria for initial noncompensable evaluations under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5283, 
5284 (2008).  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
the Board concludes that initial compensable evaluations are 
not warranted for the Veteran's right first 
metatarsophalangeal joint and left metatarsophalangeal joint 
degenerative arthritic changes at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

2.  Bilateral Pes Planus

A noncompensable evaluation is warranted for mild bilateral 
flatfoot (pes planus) which are relieved by built-up shoes or 
arch supports.  A 10 percent evaluation requires moderate 
bilateral acquired pes planus where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation requires severe 
bilateral pes planus manifested by marked deformity; 
accentuated pain on manipulation and use of the feet; 
indications of swelling on use of the feet; and 
characteristic callosities.  A 50 percent evaluation requires 
for pronounced bilateral pes planus manifested by marked 
pronation; extreme tenderness of the plantar surfaces of the 
feet; and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).  

a.  Period Prior to December 11, 2006

At the January 2004 pre-separation examination for 
compensation purposes conducted for the VA by M. R., M.D., 
the Veteran complained of bilateral foot pain which was 
exacerbated by exercise and weight-bearing.  He reported that 
the pain did not interfere with his gait.  On physical 
examination, the Veteran exhibited essentially asymptomatic 
feet.  The physician commented that the arches were present; 
movement was "not compromised;" and there were no calluses 
to indicate unusual pressure points.  He was diagnosed with 
mild bilateral planovalgus deformity of the feet.  

Prior to December 11, 2006, the Veteran's bilateral pes 
planus was objectively shown to be manifested by no more than 
subjective complaints of foot pain and mild bilateral 
planovalgus deformity of the feet.  Such findings merit 
assignment of a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).  
In the absence of moderate bilateral acquired pes planus 
where the weight-bearing lines are over or medial to the 
great toes and there is inward bowing of the tendo achillis 
and pain on manipulation and use of the feet, the Board 
concludes that a compensable evaluation for the Veteran's 
bilateral pes planus is not warranted.  

The Veteran has reported that he has been able to maintain 
full time employment and has not required hospitalizations.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2008).  

b.  Period on and after December 11, 2006

At the December 11, 2006, VA examination for compensation 
purposes, the Veteran complained of bilateral foot pain, 
tenderness, and soreness.  He reported that he had used 
orthotics which "only helped to a degree."  The Veteran was 
noted to have a normal gait.  On examination of the feet, the 
Veteran exhibited pes planus with tenderness over the plantar 
surfaces of the feet; pain on manipulation of the feet; and 
no other evidence of abnormal weight bearing.  The Veteran 
was diagnosed with bilateral pes planus.  

At the April 2008 VA examination for compensation purposes, 
the Veteran exhibited "some pain and tenderness" over both 
great toes and no evidence of abnormal weightbearing.  
Contemporaneous X-ray studies of the feet revealed no 
"significant" abnormalities.  

On and after December 11, 2006, the Veteran's bilateral pes 
planus has been objectively shown to be manifested by no more 
than pes planus with tenderness over the plantar surfaces of 
the feet; pain on manipulation of the feet; and no other 
evidence of abnormal weight bearing.  In light of these 
findings and as the Veteran has not been objectively shown to 
manifest severe bilateral pes planus manifested by marked 
deformity; accentuated pain on manipulation and use of the 
feet; indications of swelling on use of the feet; and 
characteristic callosities, the Board concludes that the 
current 10 percent evaluation adequately reflects the 
disability picture associated with the Veteran's bilateral 
pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  


ORDER

A 10 percent evaluation for the Veteran's cervical spine 
spondylosis for the period prior to April 7, 2008, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's 
cervical spine spondylosis for the period on and after April 
7, 2008, is denied.  

A 10 percent evaluation for the Veteran's thoracolumbar spine 
spondylosis for the period prior to April 7, 2008, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's 
thoracolumbar spine spondylosis for the period on and after 
April 7, 2008, is denied.  

An initial evaluation in excess of 10 percent for the 
Veteran's right (major) shoulder osteoarthritis is denied.  

A compensable evaluation for the Veteran's right hip 
osteoarthritis for the period prior to April 7, 2008, is 
denied.  

An evaluation in excess of 10 percent for the Veteran's right 
hip osteoarthritis for the period on and after April 7, 2008, 
is denied.  

A compensable evaluation for the Veteran's left hip 
osteoarthritis for the period prior to December 11, 2006, is 
denied.  

An evaluation in excess of 10 percent for the Veteran's right 
hip osteoarthritis for the period on and after December 11, 
2006, is denied.  

A compensable evaluation for the Veteran's left knee 
osteoarthritis for the period prior to December 11, 2006, is 
denied.  

An evaluation in excess of 10 percent for the Veteran's right 
knee osteoarthritis for the period on and after December 11, 
2006, is denied.  

A compensable evaluation for the Veteran's left knee 
osteoarthritis for the period prior to December 11, 2006, is 
denied.  

An evaluation in excess of 10 percent for the Veteran's left 
knee osteoarthritis for the period on and after December 11, 
2006, is denied.  

An initial compensable evaluation for the Veteran's right 
first metatarsophalangeal joint degenerative arthritic 
changes is denied.  

An initial compensable evaluation for the Veteran's left 
first metatarsophalangeal joint degenerative arthritic 
changes is denied.  

A compensable evaluation for the Veteran's bilateral pes 
planus for the period prior to December 11, 2006, is denied.  

An evaluation in excess of 10 percent for the Veteran's l 
bilateral pes planus for the period on and after December 11, 
2006, is denied.  


REMAND

The report of the January 2004 pre-separation examination for 
compensation 


purposes conducted for the VA by M. R., M.D., conveys that 
contemporaneous X-ray studies of the left shoulder revealed 
mild to moderate acromioclavicular joint degenerative changes 
and a "question of a previous left clavicle avulsion injury 
with non-union of the fragment."  A February 2007 private 
X-ray study of the left shoulder revealed a well-defined 
accessory ossicle/heterotopic ossification on the distal 
clavicle and "unremarkable" acromioclavicular and 
glenohumeral joints.  An April 2008 VA X-ray study of the 
left shoulder revealed findings consistent with a bony 
fragment along side the superior distal aspect of the 
clavicle "probably from old trauma."  It is unclear whether 
the identified fragment represents a left clavicular 
malunion.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that 
further evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's 
service-connected post-operative left 
shoulder disability.  All indicated tests 
and studies, including X-ray studies, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should specifically state whether the 
Veteran has non-union of the left 
clavicle.  

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected left shoulder 
disability with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
left upper extremity should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's left upper shoulder 
disability upon his vocational pursuits. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his left (minor) 
shoulder osteoarthritis.  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


